NEWS RELEASE Exhibit 99.1 Encore Energy Partners LP Announces Second Quarter 2011 Results Houston – August 4, 2011 - (Business Wire) – Encore Energy Partners LP (NYSE: ENP) (the “Partnership” or “ENP”) today announced its unaudited second quarter 2011 results. Summary of 2011 and 2010 Second Quarter Results The following table highlights certain reported amounts for the second quarter of 2011 and 2010 (common units and dollars in millions, except quarterly distribution per unit): Three Months Ended June 30, 2011 Three Months Ended June 30, 2010 Adjusted EBITDAX (a non-GAAP measure) $ $ Net income $ $ Adjusted net income (a non-GAAP measure) $ $ Distributable cash flow (a non-GAAP measure) $ $ Total distributions to be paid $ $ Quarterly distribution per unit $ $ Weighted average common units outstanding Total units to which Q2 distributions will be paid Oil and natural gas revenues $ $ Average daily production volumes (BOE/D) Oil volumes as a percentage of total production volumes 64 % 65 % Oil and natural gas development & exploration costs $ $ Adjusted EBITDAX totaled $32.3 million for the second quarter of 2011 and distributable cash flow totaled $28.1 million. Adjusted EBITDAX and distributable cash flow are non-GAAP financial measures, which are defined and reconciled to their most directly comparable GAAP measures in the attached financial schedules. We reported net income attributable to Encore unitholders for the quarter of $41.2 million or $0.90 per basic unit compared to a reported net income of $26.5 million or $0.58 per basic unit in the second quarter of 2010; however, both quarters included special items. The recent quarter included $23.8 million of non-cash unrealized net gains in our commodity and interest rate derivatives contracts and $0.4 million in one-time material transaction costs incurred on acquisitions and mergers. The 2010 first quarter results included a $15.2 million unrealized net gain in our commodity and interest rate derivatives contracts. Excluding the net impact of the specific non-cash and one-time items mentioned above, Adjusted Net Income attributable to Encore unitholders (a non-GAAP financial measure defined below) was $17.8 million in the second quarter of 2011 or $0.39 per basic unit, as compared to $11.2 million or $0.25 per basic unit, in the second quarter of 2010. Average daily production for the second quarter of 2011 was 5,444 Bbls of oil per day, 15,984 Mcf of natural gas per day, and 426 Bbls of natural gas liquids per day compared to 5,704 Bbls of oil per day, 16,011 Mcf of natural gas per day and 469 Bbls of natural gas liquids per day for the second quarter of 2010, for a combined 8,534 barrels of oil equivalent per day ("BOE/D") in the second quarter of 2011 compared to 8,841 BOE/D in the second quarter of 2010. For the second quarter of 2011, the Partnership's average realized oil price was $90.90 per Bbl after consideration of a negative eleven percent ($11.66 per Bbl) oil differential to NYMEX compared to $69.27 per Bbl and a negative eleven percent ($8.85 per Bbl) oil differential to NYMEX for the second quarter of 2010. The average realized natural gas price was $4.31 per Mcf compared to $4.32 per Mcf in the second quarter of 2010. Summary of 2011 and 2010 Six Month Results The following table highlights certain reported amounts for the periods indicated (dollars in millions): Six Months Ended June 30, 2011 Six Months Ended June 30, 2010 Adjusted EBITDAX (a non-GAAP measure) $ $ Net income $ $ Adjusted net income (a non-GAAP measure) $ $ Distributable cash flow (a non-GAAP measure) $ $ Oil and natural gas revenues $ $ Average daily production volumes (BOE/D) Oil volumes as a percentage of total production volumes 64 % 62 % Oil and natural gas development & exploration costs $ $ Adjusted EBITDAX totaled $64.6 million for the first six months of 2011 and distributable cash flow totaled $55.9 million. Adjusted EBITDAX and distributable cash flow are non-GAAP financial measures, which are defined and reconciled to their most directly comparable GAAP measures in the attached financial schedules. We reported net income attributable to Encore unitholders for the first half of 2011 of $6.8 million or $0.15 per basic unit compared to a reported net income of $43.9 million or $0.96 per basic unit in the first half of 2010; however, both periods included special items. The 2011 results included $24.0 million of non-cash unrealized net losses in our commodity and interest rate derivatives contracts and $0.4 million in one-time material transaction costs incurred on acquisitions and mergers. The 2010 results included a $21.3 million unrealized net gain in our commodity and interest rate derivatives contracts. Excluding the net impact of the specific non-cash and one-time items mentioned above, Adjusted Net Income attributable to Encore unitholders (a non-GAAP financial measure defined below) was $31.1 million in the first half of 2011 or $0.68 per basic unit, as compared to $22.5 million or $0.49 per basic unit, in the first half of 2010. Average daily production for the first six months of 2011 was 5,444 Bbls of oil per day, 15,678 Mcf of natural gas per day, and 442 Bbls of natural gas liquids per day compared to 5,572 Bbls of oil per day, 16,420 Mcf of natural gas per day and 628 Bbls of natural gas liquids per day for the first six months of 2010, for a combined 8,499 barrels of oil equivalent per day ("BOE/D") in the first six months of 2011 compared to 8,937 BOE/D in the first six months of 2010. For the first six months of 2011, the Partnership's average realized oil price was $85.30 per Bbl after consideration of a negative thirteen percent ($13.03 per Bbl) oil differential to NYMEX compared to $71.36 per Bbl and a negative nine percent ($7.01 per Bbl) oil differential to NYMEX for the first six months of 2010. The average realized natural gas price was $4.25 per Mcf for the first six months of 2011 compared to $5.02 per Mcf in the first six months of 2010. Recent Events On June 22, 2011, pursuant to two Purchase and Sale Agreements (the “Purchase Agreements”), ENP agreed to acquire producing oil and natural gas assets in the Permian Basin in West Texas (the “Purchased Assets”) from a undisclosed seller.ENP and Vanguard Natural Resources, LLC (NYSE: VNR) (“Vanguard”) each agreed to purchase 50% of the Purchased Assets for $42.5 million and each paid the seller a non-refundable deposit of $4.25 million.The effective date of this acquisition is May 1, 2011. We completed this acquisition on July 29, 2011 for an adjusted purchase price of $40.7 million, subject to customary post-closing adjustments to be determined.The purchase price was funded with borrowings under our credit agreement. On July 11, 2011, Vanguard and ENP announced the execution of a definitive agreement that would result in a merger whereby ENP would become a wholly-owned subsidiary of Vanguard Natural Gas, LLC (“VNG”) through a unit-for-unit exchange.Under the terms of the definitive agreement, ENP’s public unitholders will receive 0.75 Vanguard common units in exchange for each ENP common unit they own at closing.The transaction will result in approximately 18.4 million additional common units being issued by Vanguard.The terms of the definitive agreement were unanimously approved by the members of the ENP Conflicts Committee, who negotiated the terms on behalf of ENP and is comprised solely of independent directors.Jefferies&Company, Inc., has issued a fairness opinion to the ENP Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to the unaffiliated unitholders of ENP. In addition, RBC Capital Markets has issued a fairness opinion to the Vanguard Conflicts Committee stating that they believe the exchange ratio is fair, from a financial point of view, to Vanguard. The completion of the merger is subject to approval by a majority of the outstanding ENP common unitholders and also subject to the approval of the issuance of additional Vanguard common units in connection with the merger by the affirmative vote of a majority of the votes cast by Vanguard unitholders.On August 2, 2011, ENP and Vanguard filed a Registration Statement on Form S-4 with the SEC, which has not been declared effective.The Registration Statement incorporates a joint proxy statement/prospectus which ENP and Vanguard plan to mail to their respective unitholders in connection with obtaining unitholder approval of the proposed merger. Completion of the merger, assuming the requisite unitholder votes are obtained and subject to other customary terms and conditions, is expected to occur during the fourth quarter of 2011. Pending completion of the merger, ENP has agreed to customary restrictions in the way it conducts its business. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of oil and natural gas price volatility on our cash flow from operations. We have mitigated some of the volatility through 2013 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At June 30, 2011, the fair value of commodity derivative contracts was a net liability of approximately $47.3 million, of which $9.1 million settles during the next twelve months. Currently, we use fixed-price swaps, puts, put spreads, three-way collars and NYMEX collars to hedge oil and natural gas prices. The following table summarizes new commodity derivative contracts put in place during the three months ended June 30, 2011: July 1, – December 31, 2011 Year Year Year Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — — Fixed Price ($/MMBtu) $
